Citation Nr: 1328593	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-00 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for disability of the left hand and wrist.  

2.  Entitlement to service connection for disability of the right hand and wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The claims certified for appeal have been characterized by the Agency of Original Jurisdiction (AOJ) as service connection for osteoarthritis of the right hand and service connection for osteoarthritis of the left hand.  The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his hands.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In this regard, prior to the filing of his claim for service connection in April 2007, a February 2007 VA occupational therapy consult note reflects the Veteran's complaints of bilateral hand pain, numbness in his fingers, and recurrent dropping of objects.  He also related symptoms associated with trigger fingers.  The diagnosis was osteoarthritis of the right hand and ulnar neuritis.  The occupational therapy assessment included the note that the Veteran had many problems with his hands.  Later in April 2008, the Veteran was diagnosed by a VA clinician as having osteoarthritis, flexor tendonopathy, and carpal tunnel syndrome.  

The Veteran's initial claim for service connection noted in the April 2007 application for VA benefits (VA Form 21-526) was arthritis of the hands.  Associated with his claim he referenced his VA occupational therapy.  Following the above noted November 2007 rating decision on appeal, in which the RO adjudicated only the issue of osteoarthritis of the hands, the Veteran, in his December 2007 notice of disagreement (NOD), alleged that due to in-service injuries to his hands he had developed not only arthritis in his hands but also in his wrists.  

The Board notes that while VA has no duty to read the mind of a claimant, it should construe a claim based on the reasonable expectations of the non-expert claimant, the symptoms the claimant describes, and the evidence developed in processing the claim.  Clemons, 23 Vet. App. at 5.  Therefore, pursuant to the holding in Clemons, and in light of the medical evidence of record, the Board liberally construes the Veteran's claims for service connection as encompassing disabilities of the hands and wrists.  Hence, the issues have been recharacterized on appeal, as noted on the title page.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In a July 2008 VA treatment record it was noted that the Veteran was to be scheduled for a "left hand [five] digit trigger release as well as a carpal tunnel release."  Review of the claims file reflects a lack of VA medical records dated since the July 2008 treatment record.  In light of the report of the pending medical procedure, which the Board presumes was undertaken (the Veteran is noted to have undergone in May 2008 a right hand carpal tunnel release as well as release of the triggering digits of the right hand), and the high probability that the Veteran has continued to receive VA treatment for his hands and wrists since July 2008, the AOJ should obtain any available VA treatment records dated since July 2008.  The Veteran's treatment appears to have been through the VA medical center (VAMC) in Cincinnati, Ohio.  

Also, in an August 2007 VA mental health clinic note, the Veteran reported having been denied Social Security Administration (SSA) supplemental security income based on disability (or SSI-D).  In light of this remand as well as the Veteran's report that his hand and wrist disabilities were one of the causes for his inability to work (see February 2008 statement), the AOJ should contact SSA and obtain any available records associated with the Veteran's SSA claim.  See e.g. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, the Veteran has alleged that the problems he has with his hands and wrists are related to trauma he experienced in service.  In particular, the Veteran alleges that during his U.S. Marine Corps basic training a drill instructor stepped on his hands while the Veteran was doing push-ups.  The Veteran has reported that he sought medical care at the base medical dispensary and that his hands were swollen for a few days.  Also, the Veteran alleges that while in Vietnam he was helping to unload an ammunition truck (the Veteran is noted to be in receipt of the Combat Action Ribbon for service in Vietnam) and a box was dropped on his hands.  His hands were reportedly swollen for a few days but he received no medical attention.  With regard to both alleged incidents, there is no reference to the injuries in the Veteran's service treatment records to include any history of injury at the time the Veteran separated from service.  Furthermore, the Veteran's separation medical examination was negative for complaints or diagnoses regarding the hands and/or wrists.  

The Veteran claims that his hands have bothered him since his active service.  He is competent to report symptoms associated with his hands and wrists, and also competent to report the occurrence of the injuries to his hands during basic training and while in Vietnam.  The Board finds the incidents described are consistent with the circumstances and conditions of the Veteran's service; as such, the Board finds the Veteran credible with regard to his report that he suffered injuries to his hands in service.  However, the Board does not find it credible that pertinent symptoms continued after service.  The upper extremities were normal on separation examination and treatment records dated after service make no mention of hand or wrist symptoms until 2006.  The Veteran filed a claim for compensation in June 2005 and made no mention of hand or wrist disability.  It seems probable that if the hands and wrists were bothering him since service and he was aware of the compensation program, he would have mentioned this disability when filing claims for other disorders.  The initial treatment records for hands and wrist do not mention a longstanding history of the problem and certainly not since service.  During a February 2006 VA examination, the Veteran mentioned being in a "fair amount of bar fights" in the 1970s.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  Id at 83.  

In light of the Veteran's report of trauma to his hands in service, which the Board finds credible, the post-service diagnoses of disabilities causing his hand symptoms, and the fact that his current disabilities of the hands and wrists may be related to his reported injuries in service, the Board concludes that a medical examination and opinion are required before deciding the Veteran's claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file available VA treatment records dated since July 2008.  The Veteran's VA medical treatment appears to be through the VAMC in Cincinnati, Ohio.  

2.  Request copies of all pertinent information considered in denying (or awarding) the Veteran's claim for SSA supplemental security income based on disability.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records.  38 C.F.R. § 3.159(e) (2013).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran to undergo an appropriate VA examination.  The claims folders and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  

The examiner should elicit a detailed history from the Veteran concerning his hand and wrist symptomatology.  The examiner should review the claims file, to include the Veteran's service treatment records, as well as a February 2007 VA occupational therapy consult note (reflecting an assessment of ulnar neuritis and the Veteran's report that he worked for many years using his hands and arms) in addition to an April 2008 VA rheumatology note with an assessment of hand osteoarthritis, flexor tendonopathy (trigger fingers), and carpal tunnel syndrome.  

Thereafter, the examiner should examine the Veteran and identify any current disabilities of the hands or wrists.  The examiner should offer an opinion as to whether it is at least as likely as not (a greater than 50% probability) that any disability of the hands or wrists (e.g., osteoarthritis, flexor tendonopathy, ulnar neuritis, and/or carpal tunnel syndrome), is traceable to the Veteran's hands being stepped on by a drill instructor during basic training or to a box from an ammunition truck being dropped on the Veteran's hands while in Vietnam.  (In providing the above opinion, the examiner should accept as credible that the Veteran injured his hands and wrists in service.  However, any claim of continuity of symptoms since service is not credible.).  

If any disability of the hands or wrists previously identified (e.g. osteoarthritis, flexor tendonopathy, ulnar neuritis, and/or carpal tunnel syndrome) is no longer present do to ameliorative treatment or medical procedure, the examiner should nonetheless opine on whether the previously diagnosed disability is attributable to the Veteran's period of active military service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim).  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner finds that he or she is unable to render an opinion without resorting to speculation, the basis for that conclusion should also be thoroughly explained.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims on appeal.  If any benefit sought is denied, the Veteran and his representative must be provided a 

supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



